10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

PROGRESSIVE MARKETING, INC.
Plaintiff,
v.

NUOVA RICAMBI S.R.L. AND
MARCELLO ZANESI

Defendants.

 

NUOVA RICAMBI S.R.L. and MARCELLO
ZANESI,

Counterclaimants,
Vv.
PROGRESSIVE MARKETING, INC.

Counterclaim-Defendant.

 

 

Case No. 2:17-cv-02644-JAM-DB

? ] ORDER GRANTING
DEFENDANT AND
COUNTERCLAIMANT NUOVA
RICAMBI S.R.L. MOTION FOR
SUMMARY JUDGMENT

 

 

 

[PROPOSED] ORDER GRANTING MOTION FOR SUMMARY JUDGMENT

103524745

 
oO OD Oo “NN

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Defendant and Counterclaimaint Nuova Ricambi, s.r.l.’s (““NRSRL”) Motion
for Summary Judgment or, in the Alternative, Partial Summary Judgment (the
‘“Motion”) came on for hearing on August 27, 2019. The Court having considered
the Motion, the opposition filed by Progressive Marketing, Inc. (“Progressive”),
any oral argument, as well as the pleadings and documents on file, and for all the
reasons stated in the attached transcript’ rules as follows:

1. The Court grants NRSRL’s motion for summary judgment on
Progressive’s first cause of action for infringement of a federally registered
trademark;

2. The Court grants NRSRL’s motion for summary judgment on
Progressive’s second cause of action for federal trademark infringement, false
designation of origin and unfair competition;

3. The Court grants NRSRL’s motion for summary judgment on
Progressive’s third cause of action for common law trademark infringement unfair
petition;

4, The Court grants NRSRL’s motion for summary judgment on
Progressive’s fourth cause of action for breach of contract;

5. The Court grants NRSRL’s motion for summary judgment on
Progressive’s fifth cause of action for unfair competition under California Business
& Professions Code § 17200, et seq.;

6. Accordingly, the Court grants NRSLR’s motion for summary
judgment on all causes of action Progressive brought against NRSRL.

// |
//

 

' The Reporter’s Corrected Transcript of Proceedings RE: Motions for Summary Judgment held August 27, 2019
(“RT”) stands as the basis for the Court’s rulings and is attached hereto as Exhibit A.

1
[PROPOSED] ORDER GRANTING MOTION FOR SUMMARY JUDGMENT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

7. The Court also grants NRSRL’s motion for summary judgment on its

first cause of action for the cancellation of trademark registration No. 3,873,210.

IT IS SO ORDERED.

Dated: bAober [ 2019 ;
COOL a

wae John A. Mendez

‘United States District Court

 

2
[PROPOSED] ORDER GRANTING MOTION FOR SUMMARY JUDGMENT

 
EXHIBIT A
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
BEFORE THE HONORABLE JOHN A. MENDEZ

PROGRESSIVE MARKETING, INC.,

 

Plaintiff,
vs. Sacramento, California
No. 2:17-CV-02644
SPROPARTS, LLC, et al., Tuesday, August 27, 2019
1:30 p.m.
Defendants.
/
--000--

REPORTER'S CORRECTED TRANSCRIPT OF PROCEEDINGS
PAGE 41, LINE 15
RE: MOTIONS FOR SUMMARY JUDGMENT

--000--
APPEARANCES:
For the Plaintiff: MURPHY, CAMPBELL, ALLISTON & QUINN
MARK A. CAMPBELL
JESSICA B. COFFIELD
Attorneys at Law
8801 Folsom Blvd., Suite 230
Sacramento, CA 95826
For the Defendant PETERSON WATTS LAW GROUP, LLP
Sproparts, LLC and GLENN W. PETERSON
La Marzocco USA, LLC: Attorney at Law
2267 Lava Ridge Court, Suite 210
Roseville, CA 95661
For the Defendant FOX ROTHSCHILD LLP
Nuova Ricambi, S.R.L. JEFFREY H. GRANT
and Marcello Zanesi: Attorney at Law
10250 Constellation Blvd., Suite 900
Los Angeles, CA 90067
Official Reporter: KACY PARKER BARAJAS

CSR No. 10915, RMR, CRR, CRC
501 I Street

Sacramento, CA 95814
kbarajas.csr@gmail.com

Proceedings recorded by mechanical stenography. Transcript
produced by computer-aided transcription.

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

SACRAMENTO, CALIFORNIA, TUESDAY, AUGUST 27, 2019, 1:30 PM
~-O00--

THE CLERK: Calling civil 17-2644, Progressive
Marketing, Incorporated versus Sproparts.

Can I have counsel state their appearances, please.

MR. CAMPBELL: Yes. I'm Mark Campbell for the
plaintiff, Progressive Marketing, Inc.

MS. COFFIELD: Jessica Coffield here for plaintiff.

THE COURT: Use the microphones, if you could.

MS. COFFIELD: Sorry about that. Jessica Coffield.

MR. GRANT: Jeff Grant on behalf of defendant and
counterclaimant Nuovo Ricambi and Marcello Zanesi.

MR. PETERSON: Good afternoon, your Honor. Glenn
Peterson, Peterson Watts Law Group, for the defendants La
Marzocco and Sproparts.

THE COURT: Okay. Have a seat. Make sure the
microphones are in front of you.

Mr. Grant, are you on the pleadings?

MR. GRANT: I entered a notice of appearance last
week.

THE COURT: Okay. So you are intimately familiar with
the motion?

MR. GRANT: Yes, your Honor.

THE COURT: Okay. There are a number of motions for

summary judgment before the Court this afternoon, and we'll

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

take them up. Let me start with the evidentiary objections,
give you my reaction and response to those.

Progressive, the plaintiff, has objected to paragraphs
20 and 21 of the defendants' statement of undisputed facts. In
paragraph 20, the statement says Progressive cannot create a
genuine dispute of material fact that the attorney who
represented it before PTO, all in caps, in 2010 did not know
the difference between a trade name and a trademark. And
paragraph 20 of the undisputed facts statement says Progressive
cannot create a genuine dispute of material fact as to whether
the PTO relies on an applicant's declaration of superior use.

Progressive objected to these facts on the grounds
that the plaintiff's attorney is not a party to the action, and
second, the purported facts are not actually facts. That is
correct. These are statements or conclusions of law, not
facts. So the Court sustains the objections.

We're going to refer to Nuovo Ricambi, S.R.L. as
NRSRL, all in caps. They've raised objections to Exhibit 118
in Progressive's opposition as well as a number of statements
in Mr. Lemos's declaration. They've also objected to
Exhibit 106. In terms of the exhibits, Exhibit 118, it's a web
page that Mr. Campbell found on La Marzocco, L-a
M-a-r-z-o-c-c-o, on their website. An evidentiary objection is
raised that the exhibit lacks foundation and it's hearsay. The

statement of a party opponent is not hearsay, and Mr. Campbell

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

has established personal knowledge. The objection to that
exhibit is overruled.

On Exhibit 106, which is the bill of sale, a company
in the asset sale agreement, the defendants object arguing that
Mr. Lemos failed to establish personal knowledge of the
exhibit, that argument I didn't find to have much merit. The
objection to that exhibit would be sustained only to the extent
that the statements in this agreement are offered for the truth
of the matter asserted.

And then there were a number of objections to several
statements made in Mr. Lemos's declaration. In particular,
paragraphs 11, 18 and 19, 31, 44 through 45 and 47 on the
grounds that Mr. Lemos lacks personal knowledge. Those
objections to those specific statements have been and are going
to be sustained, other than if they're offered for state of
mind. The Court has considered them for that purpose.
Paragraph 45 is hearsay. There is no exception to the hearsay
rule, and the objection is sustained.

And then La Marzocco and Sproparts, that's spelled
S-p-r-o-p-a-r-t-s, also challenged Mr. Lemos's declaration a
bit more generally that his declaration is replete with
unsupported conclusory statements that are patently outside the
scope of his personal knowledge, and in particular they point
to paragraphs 18 and 34. The objections to both of those are

sustained.

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Having made those rulings, quite honestly it makes
little or no difference to the Court's overall view of the
motions for summary judgment. Courts self-police in terms of
evidentiary objections. Lawyers feel the need to make them, I
understand, but again they carry little or no weight in terms
of the actual merit or lack thereof of the motions for summary
judgment.

Okay. Let me start with the motion made by the
individual Mr. Zanesi, Marcello, M-a-r-c-e-l-l-o, Zanesi.

Mr. Campbell, you named him in a counterclaim after answering
the counterclaim filed by NRSRL. It honestly was somewhat
difficult to figure out why you brought a claim or what the
claim was for. It appears to be a breach of contract claim
since the allegation says, let's see, if for some reason
Zanesi's claim to be successor in interest to the Nuovo Ricambi
USA, LLC is successful, he is then liable for the LLC's breach
of contract. So I'm assuming it's a breach of contract claim.

Mr. Zanesi correctly points out that he's not a party
to the contract, and the contract doesn't purport to confer
Progressive rights to the Nuovo Ricambi USA trademark. You
didn't file any specific opposition to his motion for summary
judgment. Normally when that happens, I take that as a
concession that there really isn't any basis for bringing a
claim against him, so I'm not sure what you think is the basis

for allowing the counterclaim against him to go forward. I'll

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

give you an opportunity to hear from you, but I didn't see
anything in your opposition that addressed that specifically.

MR. CAMPBELL: Yes, your Honor. I was taken by
surprise by that motion. I guess in hindsight maybe I could
have assumed that they were going to file a motion for
Mr. Zanesi on his individual claim, but that was never part of
our meet-and-confer process. So I think if I had it to do all
over again I would have brought it up at the time at the meet
and confer.

But so when I got it, I mean, I looked at it and I
said, well, the basis for this, they're admitting here that
he's not a party to the contract. And if he's not a party to
the contract, he can't sue on the contract. So his action's
barred by that admission, and I felt like with that out of the
way, then they were right.

THE COURT: Okay. So you're conceding that you
don't -- you can't bring a counterclaim. I'm not -- I don't
have his counterclaims --

MR. CAMPBELL: I understand.

THE COURT: -- in front of me. I'm just focusing on
what is before me.

MR. CAMPBELL: Yes.

THE COURT: Okay. So I am going to grant summary
adjudication/summary judgment in favor of Mr. Zanesi on his

motion for summary judgment on the breach of contract

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

counterclaim.

Okay. And I want to turn to NRSRL's motion for
summary judgment just on the claims brought by Progressive. So
on the complaint itself, there's five claims, and beginning
with the breach of contract claim, again I'm not sure your
theory as to how you think you can file a breach of contract
claim against NRSRL under the asset sales agreement when they
weren't a party to that contract. There's two reasons that
they give as to why they think you can't maintain that claim.
One is that they weren't a party to the asset sale agreement,
and second, and we'll get into this, but that the asset sale
agreement in fact didn't purport to transfer ownership of any
trademark. Just focusing on that first reason though, again
it's undisputed, right? They're not a party to that asset sale
agreement?

MR. CAMPBELL: Well, in the sense of being --
appearing with that name of that entity on a signature line,
that's the case. But we contend that Mr. Zanesi, Sr. provided
a broad authorization to his son to act on behalf of that
entity. That is 101, Exhibit 101.

THE COURT: It's attached to your complaint too,
right?

MR. CAMPBELL: No. That is not.

THE COURT: The agreement for purchase and sale of

assets?

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

MR. CAMPBELL: It's a different document. I was
referring to --

THE COURT: Isn't that the contract we're talking
about?

MR. CAMPBELL: I think it's part of the group of
documents that makes up the contract as a whole.

THE COURT: Well, your breach of contract claim is for
that -- an alleged breach of that agreement, right?

MR. CAMPBELL: We didn't know of the existence of this
Exhibit 101 at the time it was filed. We contended in the
complaint that Mr. Zanesi was acting -- Mr. Zanesi, Jr. was
acting as an agent of the S.R.L. at the time of the
negotiations and at the time the written agreement was drafted,
redrafted, and signed. Subsequently, we --

THE COURT: But the contract itself contradicts that.
I mean, there's nothing in here that mentions NRSRL at all,
unless I'm looking at the wrong contract, but I don't think I
am. Am I incorrect, Mr. Grant?

MR. GRANT: No, your Honor.

THE COURT: Your client's not a party to this
contract.

MR. GRANT: That's correct, your Honor.

MR. CAMPBELL: There is a letter from Mr. Zanesi, who
is the CEO of the SNC, stating that he's giving his son --

THE COURT: That's fine. But the contract still

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

9

doesn't include -- again, if that's your argument, I understand
it. I don't in any way think it allows you to maintain the
breach of contract claim, but if that's all, I read that
argument in your opposition. Is there anything else you're
relying on other than that?

MR. CAMPBELL: Well, all of the circumstances
surrounding the negotiation of the written agreement, the fact
that Mr. Zanesi, Jr. was working for SNC at the time,
admittedly was spending half of his time in Italy working there
and half in the United States, the fact that he pled in his
answer and counterclaims that he was in charge of the export
function of that entity and was present negotiating, all of
those things go into our allegation that, when he made the
representations that are contained in that written contract, he
was authorized to do that expressly by the letter of authority
and also impliedly by all the circumstances.

THE COURT: Okay. I understand your argument. The
second part of the argument as to why you can't maintain the
breach of contract claim is in fact the contract itself doesn't
transfer ownership of a trademark. It transfers ownership of a
trade name and, as you point out, goodwill. Your response in
the statement of undisputed facts in the opposition brief is
that transfer of goodwill in effect is, as a matter of law, a
transfer of the trademark. I'm simplifying but that basically

was your response to the argument. You didn't get a trademark.

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

10

You got a trade name and goodwill in the asset purchase
agreement. There's nothing in any contract that I've seen
that's been submitted by the parties that uses the phrase
trademark or purports to transfer a trademark in this asset
purchase agreement, again reading the four corners of the
documents.

So am I understanding your argument right that because
the word "goodwill" is included in the contract, your argument
is, as a matter of law, I should consider that to be a transfer
of the trademark?

MR. CAMPBELL: I think when a trade name is conveyed
in conjunction with the goodwill, I rely upon the cases that
say the goodwill is inseparable from the trademark, and there
are several cases like that. So that's -- that is our
argument.

THE COURT: Okay.

Okay. I think you covered this in your briefs,

Mr. Grant, but I wanted to give you a chance to respond if you
want or add anything to what's already in your briefs.

And Mr. Peterson, I'm not sure, but I don't -- maybe
I'm wrong, but I didn't get the impression that your clients
were named in the breach of contract claim.

MR. PETERSON: They're not.

THE COURT: Okay. Go ahead.

MR. GRANT: Yes, your Honor. On page 4 of 14 of our

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

11

12

13

14

15

16

17

18

193

20

21

22

23

24

295

 

 

11

motion we identified some Ninth Circuit authority that draws a
very bright line between trademarks and trade names, even to
the extent that trade names can't be trademarked. But, you
know, at the end of the day, Progressive could only be assigned
what Nuovo Ricambi USA was in possession of, no more. And I
think it's manifestly obvious from the briefing that the LLC,
as it's called, Nuovo Ricambi USA, LLC never had any trademark
rights, so it couldn't assign more than it had. But in any
event, under Ninth Circuit authority, trade names are not
tantamount to trademarks.

THE COURT: Okay. Anything further you want to add on
that claim?

MR. CAMPBELL: I would say that looking at the Ninth
Circuit authority, the trade names are given essentially the
same enforceability and the same effect with the exception of
some cases that talk about how the categories may be different
for characterizing the trade names under section 43 of the
Lanham Act, and so having a trade name effectively would give
us most of the relief that we're after.

THE COURT: Okay.

MR. CAMPBELL: I'm thinking specifically of the
Accuride case and some other cases that cite it.

THE COURT: Okay. And then turning to the remaining
claims in the original complaint, there are claims for federal

trademark infringement, false designation of origin, unfair

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

12

competition, a common law trademark infringement unfair
competition claim, and then the Business and Professions Code
17200 unfair competition claim.

I don't have a lot of questions. I think the legal
arguments are spelled out clearly in terms of why the
defendants believe that you should not be allowed, as a matter
of law, to proceed with those claims as well, and it really
comes down to prior use under 15 U.S.C. 1115(b) (5) and what
flows from a prior use defense.

So again, I don't have a lot of questions. I
understand the arguments. I just want to give each of you an
opportunity if there's anything you want to add, and
Mr. Campbell, particularly in your case if there's anything you
want to respond to in the reply briefs, obviously because you
don't get to reply in writing with respect to those claims.

MR. CAMPBELL: Yes, your Honor. There are some things
that I would like to add both in the sense of the responding to
the reply but also there are some points that I don't think we
really got across as well as we might have in the opposition
brief.

THE COURT: Okay. Go ahead.

MR. CAMPBELL: The place I want to start is making the
point that prior use is a shorthand for this concept, but the
cases make it clear it's prior and continuous use.

THE COURT: Right.

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

MR.

1

CAMPBELL: And we went through these invoices.

supplied a summary of the contents of the invoices produced,

and they display a very clear series of interruptions in the

transactions

THE

in the United States.

COURT: Right. Except you saw their response to

that which is that argument ignores the fact that it was

continuous to your client throughout all the years, so you

can't ignore

the fact that they were supplying your client.

it was in fact continuous throughout despite these, as you

3
I

So

point out, these years where there was -- at least appeared to

be a slowdown or a lack of use.

have to respond to. That's the part in the reply briefs that

say how can you ignore that -- how can you argue it was not

continuous when in fact the plaintiff itself was receiving on

continuous basis year after year the supply from the defendan

MR.

So that's really the point you

a

Ct.

CAMPBELL: Yes, your Honor. I think examining the

facts in the case as closely and the analysis of the -- that's

used in those cases --

THE
dispute that
MR.
Italian SRL?
THE
MR.

THE

COURT: Well, let me start with that do you
fact though? That's an undisputed fact, right?

CAMPBELL: That my client bought parts from the

COURT: Continuously for the entire period.
CAMPBELL: Yes, that's true.

COURT: Okay. So doesn't that defeat your

 

KACY PARKER BARAJAS

OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

14

argument that there wasn't a continuous use?

MR. CAMPBELL: No. I think the focus of the analysis
in the cases is not on the sale to the distributor. It's on
the sale to the consumer, right, the retail sale. The cases
that they're relying upon for this imputing of the use in
commerce from the distributor sales to the supplier don't
support that conclusion. I'm talking about the Sengoku case,
the cases -- the line of cases starting with that Premier
Dental and so on. I can walk through what I see to be the
distinguishing features of that.

The first case in the line of cases is Premier
Dental.

THE COURT: And what do you believe Premier Dental
holds --

MR. CAMPBELL: Well --

THE COURT: -- that allows you to maintain this claim?

MR. CAMPBELL: The approach of the court there is that
they were dealing with a manufacturer in that situation which
we don't have in the situation here. We have a supplier. And
the question was that there was an assignment that was
threatened by or challenged by a third party. The reason that
I've referred to this is this is the first instance where
there's a question of the effectiveness of the assignment even
though the rights are reserved to the assignor. The focus on

who has the goodwill leads to Sengoku to apply it in a dispute

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

15

where the dispute is between a manufacturer and a distributor,
not a third party. So that's -- as far as I could tell, that's
the origin of that idea.

The next one is Omega Nutrition, and that had to do

with a similar situation. And it led to the development of

these four -- this four-part test. Now as I understand this
four-part test, that's -- these cases are cases in which the
court had no -- it was difficult to tell what the first sale

was because the distributor and the manufacturer would both
claim that an initial transaction was there for sale and/or the
mark wasn't created or put into use until after the
relationship was established. But for one reason or another
neither could, to the satisfaction of the court, prove being
first chronologically.

The point I want to make is neither the Sengoku case
or the WATEC case, WATEC versus Lui, which follows these
earlier ones that I've already cited, address my point. And
the point we're making in this case is that the use was not
continuous. That point has not come up in those cases. They
are cases in which they appear to be using this four-part test
that's created in Omega Nutrition as a substitute for the fact
that the facts themselves and these relationships don't lend
themselves to identifying a transaction that should be
connected to either party.

So we get into this exception, and when it's a tie, if

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

16

you will in that sense, the courts had said okay, well, there's
a presumption in favor of the manufacturer, giving a

manufacturer here, it's going to be a presumption, but it's a

-rebuttable presumption, and we're going to have this four-part

test that should be considered to break the tie if you will.
But those cases all -- none of them address the situation I'm
talking about with these breaks in the use, the sale to third
parties, and none of those cases will say directly that the --
or the Courts don't decide directly that the sale of the
distributor is to be imputed to the supplier.

THE COURT: And I can -- I can imagine the lawyers on
the other side are going to respond that there's no case
supporting your point that a break in use of sale to a third
party when you also still have sales to a distributor is in
fact a break in the use. In other words, there's no case to
support your view. You're trying to distinguish their cases,
but there's no case that supports, at least the view that you
want me to adopt, that under the facts of this case you've
demonstrated that there were breaks in sales to third parties.
But the undisputed facts are also there was no break in sales
to Progressive itself.

MR. CAMPBELL: I don't think we get to that point.
That's my argument. We don't get to that point because, first
of all, all of these cases begin by saying, if there's a

written agreement, that controls. And here we have a written

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC ~ (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

17

agreement that clearly is conveying the trade name to my client
and the goodwill. So I think that that differentiates or
distinguishes our case from even the use of this approach of
the four-part test, the tie breaker as you will.

And then when you get into those cases, you'll find
that, for example, in Sengoku there's no mention made
whatsoever the continuity of the use, and there's an imputation
based upon representations that are made about the supplier in
that case being the owner of the trademark, and they're in the
writings that are produced in discovery by the distributor.

In the following case, that WATEC case, there's a
license there and the court says the license is sufficient.

And again we have cases after jury trial, and there's a heavy
preference given to the jury's conclusions which are
procedurally different than what we have in this case. But
the WATEC court has that license and determines that that is
sufficient to conclude that the distributor is selling in the
name of the supplier, and that's a very different situation
than what we have here.

THE COURT: Okay. Let's stay on that point,

Mr. Peterson and Mr. Grant, you want to respond at all to that
argument? I know you did so in the briefs, but anything you
want to add?

MR. GRANT: Not that's already set forth in the brief.

Use is, we believe, exhibited through sales to Progressive, but

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

18

it's also through Progressive's own use of our name to sell the
products. And so the use is demonstrated by the sales and the
advertising use that they use to sell our products. Otherwise,
I'm going to rely on the papers.

THE COURT: Okay. Mr. Peterson, anything you want to
add?

MR. PETERSON: The only thing I would add, your Honor,
to what's already before the Court in the briefs is that the
continuity of use as to La Marzocco has not been refuted.

THE COURT: Right.

MR. PETERSON: And so I think that having been said, I
think that the law of the Ninth Circuit is quite clear both in
the Sengoku case and the Water Co. case, those are cited on
page 7 of our reply. I think the law is clear in that regard.
But irrespective of any discontinuity in use, there has been no
gaps established against La Marzocco.

THE COURT: Why is La Marzocco named as a defendant?

I was going to get to them last, but let's pick that up now. I
had a hard time figuring out why you named them as a
defendant.

MR. CAMPBELL: Well, they were promoting the Sproparts
venture. The president of La Marzocco is also the president of
Sproparts.

THE COURT: Well, you named Sproparts but why

La Marzocco?

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

11

12

13

14

15

16

17

18

13

20

21

22

23

24

25

 

 

19

MR. CAMPBELL: They were publishing literature to
promote Sproparts as the new Nuovo Ricambi, if you will.

THE COURT: Right.

MR. CAMPBELL: And that's why we named it.

THE COURT: Okay.

MR. CAMPBELL: It was use of the mark or the trade
name in the competition, and they were actively promoting it
and enabling it.

THE COURT: Disagree with that, those facts. Whether
it gives rise to a legal claim is another issue, but --

MR. PETERSON: I mean, it really shouldn't matter
based on -- the primary basis for La Marzocco's motion is a
laches defense.

THE COURT: Yeah. But you also are part of the other
prior use defenses as well.

MR. PETERSON: True, true.

THE COURT: Okay.

MR. PETERSON: Again, I mean, there hasn't been
anything to refute the Colello declaration as to the continuity
of use.

THE COURT: Okay.

MR. CAMPBELL: Your Honor, may I be heard?

THE COURT: Yes, go ahead.

MR. CAMPBELL: I'm going to come back to these

invoices, okay? These are presented in discovery, and I

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

20

questioned Mr. Zanesi in his deposition about them. He says
they were a complete set. And they show huge breaks of time of
sales to La Marzocco, and this creates I think a material
question of fact as to the accuracy of these statements made by
Mr. Colello that during this entire period of time they were
selling goods acquired from Nuovo Ricambi S.R.L. They didn't
get them from Nuovo Ricambi S$.R.L. I don't know where they got
them from because they didn’t get them from the SRL because
there are no invoices to support that. There are at one point
a seven-and-a-half-year gap where there's no sale to

La Marzocco.

THE COURT: Okay. I understand the argument.

I cut you off in the sense were there other points
that you wanted to raise in response to whatever you may have
seen in the reply briefs?

MR. CAMPBELL: Yes, your Honor. There are some that
I'd like to make. I do -- I would like to go back, if I may,
to add to what we put in the opposition.

THE COURT: As long as it's responsive to what's in
the reply, go ahead.

MR. CAMPBELL: I'm not sure I understand. There's
some evidence I would like to point out.

THE COURT: You can't add new evidence or new
arguments at oral argument. If you are responding directly to

something raised in the reply brief, then I'll allow you to, in

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

21

effect, supplement your record, but you can't suddenly raise
new arguments that they haven't had a chance to respond to.
That's the whole point of a reply brief.

MR. CAMPBELL: Well, they're not new. They're in the
documents that we provided, and they're in the separate
statement.

THE COURT: Okay.

MR. CAMPBELL: Yeah. They're all in front of the
Court, and they've all been, you know, part of what was served
on the parties.

THE COURT: Okay.

MR. CAMPBELL: It's not new material in that sense.

THE COURT: Okay.

MR. CAMPBELL: I just don't think that this got
communicated as effectively as rT would like to have seen it
communicated.

THE COURT: Go ahead.

MR. CAMPBELL: The point I want to make is that the --
when you -- if you look at the summary of the transactions at
Exhibit 117 where you see these gaps, I did not observe another
gap that's a two-year, one-month gap between the sale to --
last sale to Armando Espresso on March 25th, 2005, and the sale
to the Bast Coast customer, one of the sales that was done in
breach of the exclusive agreement of September 10th, 2007. So

there's two years and four or five months' gap there in

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

22

addition to the ones that are identified in the red letters on
the right-hand column. So we've got a total of three that are
over a year, one that's ten months, one that's three years, and
one that's two years. So it's in the documents that have been
given to everybody, but I did not pick up on it when I put
together the summary.

THE COURT: Okay.

MR. CAMPBELL: The other thing I think that needs to
be -- I would like to draw your attention to is if you look at
this summary from the point of view of Mr. Lemos and his state
of mind at the time of the declaration that they allege
constitutes a fraud allowing them to set aside the -- or to
defeat the cause of action based upon a registered trademark,
you will see that in fact there are no transactions within five
years of that declaration at all except for those that he
wouldn't have known about because they were being done on the
side, on the sly, to these East Coast customers. So part of
the proof has to be in this fraud allegation is that he knew
what he was saying was false when he executed the declaration
to the USPTO. And, you know, it was not false, even going
beyond his state of mind and going to the actual facts, there
was more than a five-year gap. |

The other thing is they keep dropping the last part of
that declaration off of the quotes when it's talked about.

There's a requirement and there's a provision in there that

 

KACY PARKER BARAJAS ;
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

23

says if a declarant is saying they are not aware of any other
use, that is likely to cause confusion in commerce. And that
is explained in Mr. Lemos's declaration as to his state of mind
as to why that declaration could be executed truthfully because
he believed that all of these other uses were uses that were
not going to create confusion because they were, if you will,
side deals that weren't going to go to his customer base.

THE COURT: And it's a nice segue to the last issue
that I wanted to raise with the defendants, and it's on the
motion for summary judgment on the counterclaim, the first
claim in the counterclaim, the cancellation of the trademark
claim, and following up on those comments. I want to give you
an opportunity to address those comments, but I tend to agree
with Mr. Campbell that on that issue, the fraud and the
procurement issue, that there is a genuine issue of material
fact. It really is -- I know you want me to draw an inference
that because the statements used for registration purposes were
not true, were false, that I can draw from that inference that
Mr. Lemos had the intent to induce the PTO.

And given all the facts that have been submitted to
the Court and the evidence submitted, in particular both at
deposition and the declaration, even if you sustain the
objections to the declaration itself, raise a genuine issue of
material fact on the intent to issue. Your argument is, Judge,

you can draw that, an inference, in a summary judgment stage.

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

24

I'm very reluctant to draw that type of inference particularly
when the evidence has to be viewed in the light most favorable
to the opposing party.

If you want to add anything, that's fine, but I can
tell you honestly that's where I'm headed with respect to that
motion. I just think it's an issue that a jury should decide,
not a court at a summary judgment stage.

MR. GRANT: Thank you, your Honor. So our
counterclaim for cancellation is predicated on two grounds.
The first, as you noted, is the fraud. It should be canceled
based on fraud. But the second ground is the prior continuous
use by a senior user, and this is part and parcel with the
discussion that we've had up until now. The cancellation is
appropriate for all of the reasons that their infringement
claims fail is that there's a prior senior user out there that
invalidates their trademark.

THE COURT: Mr, Peterson, you want to add anything?

MR. PETERSON: Well, even if the Court ultimately
rules as its indicated, that we would go to trial on the fraud
claim, the issue of Mr. Lemos's intent when he filed the
registration papers with the PTO, I think on this record
there's abundant evidence to support cancellation based on the
prior use, or if not cancellation, the Court could properly
rule on summary judgment that the plaintiff can assert, you

know, no claim. So there are cases, at least one, that talks

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

25

about even where the court stops short of cancellation, it
issues a declaratory-type judgment that the plaintiff can't
assert any claims against the prior users or those protected by
prior use.

The other minor comment I would make on the issue of
Mr. Lemos's intent -- and I appreciate the Court's, you know,
rulings on the evidentiary objections, but something that
Mr. Lemos said in his declaration really kind of tickles the
issue of judicial estoppel. I mean, what he's told the Court
in his declaration is that I was aware of La Marzocco's rights
to import and sell in the United States.- I was aware of
Armando Espresso's similar rights. I just didn't take any
action on it because, eh, you know, I didn't think it was a big
deal. So and I noticed --

THE COURT: Right. They were selling to Starbucks.

MR. PETERSON: Right. Okay. But I mean what he's
saying is, for purposes of defending against our laches claim,
he's telling your Honor, you know, my delay was not
unreasonable because, yeah, I knew they were out there, but I
didn't think it was a big deal. That doesn't harmonize with
his declaration testimony regarding what he intended when he
submitted the registration filings with the trademark office.

So he's telling the Court two slightly different
stories. And I just wanted to point that out because I

understand where the Court's headed or where its tentatively

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

26

headed. And it's a little bit of a wobbler on summary judgment
where there's state of mind at issue, but I think the Court
would rightly take note of the inconsistent statements under
oath by the plaintiff.

THE COURT: So Mr. Campbell, coming back to you,
assuming I agree with you that there's a genuine issue on the
fraud defense, the second issue is also what they're arguing
would give the Court a basis for granting summary judgment on
the cancellation of the trademark, and that is the prior
continuous use by a senior user. What's your response to that,
if that's the grounds for granting summary judgment on the
cancellation of the trademark? Isn't it undisputed that there
was --

MR. CAMPBELL: We contend there wasn't continuous use.

THE COURT: Okay. So it comes back to your
argument.

MR. CAMPBELL: Yes. It goes back to the argument.
And as far as being inconsistent in the declaration, I don't
believe that's the case.

THE COURT: You don't have to worry about that. I'm
just focused on this prior continuous use. And again, your
response to that is, as a matter of law, prior continuous use
wouldn't include sales to Progressive?

MR. CAMPBELL: That's correct.

THE COURT: Okay.

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC ~ (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

27

MR, CAMPBELL: Yeah. I mean, the Casual Corner case I
cited in the brief deals with a situation in the -- it's an
1125 cause of action there. But these cases all line up pretty
good on any of the theories in terms of the continuity of use,
and I've found a number of cases that, you know, expressly say
that the -- this applies to the 1125 action. So we're back to
that continuous use requirement, and I don't think that they
have continuous use. So the fact that their use is earlier
doesn't get them there.

THE COURT: And again, you believe you have continuous
use because it's undisputed that there was continued sales to
Progressive, at a minimum?

MR. GRANT: At a minimum.

THE COURT: Okay. You don't dispute the breaks that
the invoices show or that he discovered or at least that would
create an issue as to whether there was continuous use to third
parties? I mean, you really can't dispute that because that
creates an issue of fact.

MR. GRANT: Correct, your Honor. We don't dispute the
validity of those invoices, and there are no additional sales
from us or from the Italian company to the American distributor
during those windows.

THE COURT: Okay.

MR. PETERSON: Your Honor, on that point --

THE COURT: Go ahead.

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

28

MR. PETERSON: -- La Marzocco does dispute the
contention that there was any gap in use or importation and
sales by them. The invoices that were presented to you in the
opposition came from discovery responses from Nuovo Ricambi.

La Marzocco's never answered any discovery responses in this
case. They were never asked, give us all the records to
support your continuous use. So I just want to point out to
the Court that I don't think there's anything close to a proper
evidentiary record that would break La Marzocco's continuity of
use in the evidence that they've presented.

THE COURT: I guess my response to that is but it's
your summary judgment motion, so did I miss something, or did
you present evidence on behalf of La Marzocco that shows that
there was continuous use?

MR. PETERSON: Yes, the Colello declaration does
that.

THE COURT: Okay. And there's nothing to dispute that
in the opposition?

MR. PETERSON: No, sir.

MR. CAMPBELL: We believe there is.

THE COURT: What do you believe?

MR. CAMPBELL: There was invoices.

THE COURT: Well, are there any invoices from
La Marzocco?

MR. CAMPBELL: There are no invoices from La Marzocco

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

29

to third parties, and all the invoices we have, where else
would they have gotten these parts but from the party that
comes to the court saying they have the first use, they have
the primary right to the trademark, and that contend that they
have been continuing to use it all this time. So I don't know
where they got the parts Mr. Colello is talking about, but from
what we see in evidence, it isn't from this Italian company.

THE COURT: So what's the response to that,

Mr. Peterson?

MR. PETERSON: The response to that is that
La Marzocco shouldn't be bound by discovery responses from --

THE COURT: I agree. But you still have to prove that
there was --

MR. PETERSON: Right.

THE COURT: -- continuous use.

MR. PETERSON: Right.

THE COURT: And other than, in effect, some would
argue a self-serving declaration, what supports his
declaration? What evidentiary support is there?

MR. PETERSON: Well, he gave detailed evidentiary
statements about what they've done for the past 20 years, and
they not only imported and distributed in the United States,
they sold the rights at one point to another company by the
name of Franke. And then later I think it was in 2008 they

bought the rights back.

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

30

THE COURT: Right.

MR. PETERSON: So what I'm hearing is that the
plaintiff wants to challenge the evidence that we've submitted
of continuous use over the past 20 years by saying, well, wait
a minute. The invoices from Nuovo Ricambi don't show sales to
La Marzocco.

THE COURT: Right.

MR. PETERSON: And what I'm saying is that isn't
sufficient evidence to overcome what we've presented.

THE COURT: I understand,

MR. PETERSON: Okay.

MR. CAMPBELL: It's a disputed fact.

THE COURT: All right. We're going to take a break.
I'm going to take a look at a few things, and I'll come out. MI
actually am prepared to rule on the motions this afternoon, but
I want to look at a few more things. Okay. Give me about ten
minutes.

(Recess taken 2:20 p.m. to 2:33 p.m.)

THE COURT: All right. The Court is prepared to
render its decision on the remaining motions for summary
judgment. I will not be preparing a written opinion. The
Court's comments here during the oral argument will serve as
the Court's opinion. If anyone wants to order a transcript,
you're free to do that, but there will not be a follow-up

written opinion as well.

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

31

All right. Let's start with the breach of contract
claim and the defendant's -- NRSRL's motion for summary
judgment on that claim. Progressive has brought a breach of
contract claim against NRSRL alleging that they -- it breached
the asset sales agreement by not providing the trademark rights
it promised to provide to Progressive, instead using the
trademark rights for its own benefits. A breach of contract
claim requires a plaintiff to show the existence of a valid
contract, plaintiff's performance or excuse for nonperformance,
defendant's breach and the resulting damage to the plaintiff,
NRSRL has argued that the Court should grant summary judgment
on this claim for two reasons. First, that it was not a party
to the asset sale agreement, and second that the asset sale
agreement in fact did not purport to transfer ownership of.
NRSRL's trademark.

Progressive has argued that NRSRL was a party to the
asset sale agreement because Mr. Zanesi was acting as an agent
of NRSRL when he signed the contract. Specifically,
Progressive argues that, quote, an agent acting within his
apparent or ostensible authority binds the principal where the
principal has intentionally or negligently allowed others to
believe the agent has this authority. Progressive bases this
argument in part on a representation that NRSRL made before
Progressive signed the asset sales agreement that's

Exhibit 101.

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

32

It says the firm Nuovo Ricambi SNC/Italy authorizes
Zanesi Marcello to sign for our name the possible documents
that concern us. The scope of an agent's authority is a
question of fact, but to summary judgment, a disputed question
of fact must be material. Here the question of whether
Mr. Zanesi was acting as an agent of NRSRL is immaterial the
Court finds because Progressive cannot prove breach either way.
The asset agreement does not, as Progressive contends, purport
to transfer NRSRL's trademark rights.

Rather the agreement includes the sale of Nuovo
Ricambi USA, LLP's, quote, trade name and goodwill, closed
quote. That's Exhibit 103 to the opposition. Progressive does
not and cannot identify any place in the agreement that
mentions a, quote, trademark, closed quote, or quote, mark,
closed quote. It simply contends and argues that goodwill is
inseparable from trademark rights.

But as NRSRL argues, a trade name is not the same as a
trademark, citing Self-Realization Fellowship Church versus
Ananda Church of Self-Realization, a Ninth Circuit case from
1995. A trade name symbolizes the reputation of a company or
organization and the activities it engages in. A trademark, on
the other hand, is used to identify and distinguish the various
products sold by that business. A designation may be a trade
name. A trademark, neither or both. But a designation used

only as a trade name cannot be federally registered as a

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

33

trademark.

While true that a trademark may not be sold without
also conferring a business's goodwill, a business's goodwill
can be transferred without selling its trademark, and that's
what we have in this case.

The basic rule of trademark assignments is that a
trademark cannot be assigned to another separate from the
goodwill associated with that mark. And again that's the
holding in Self-Realization Fellowship Church in which the
court held that a trade name symbolizes a business and its
goodwill. But Progressive's argument that, quote, goodwill,
closed quote, is synonymous with trademark fails as a matter of
law. There is nothing in the asset sales agreement that
compelled NRSRL to sell Progressive the trademark rights to
Nuovo Ricambi USA, LLC, and absent such a term, Progressive's
claim that NRSRL breached the asset agreement cannot stand; and
the Court therefore grants NRSRL's motion for summary judgment
on Progressive's breach of contract claim.

Progressive's complaint also alleges trademark claims
and an unfair competition claim under Business and Professions
Code Section 17200. NRSRL argues that it is entitled to
summary judgment on all of these claims. To succeed on its
motion for summary judgment, NRSRL must overcome two hurdles.
First it must prove that incontestable status of Progressive's

trademark does not apply, and then it must prove that its use

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

34

of the Nuovo Ricambi trademark is senior to Progressive's. The
Court does find that NRSRL has made both of these showings
because it has and obviously the other defendants will benefit
from the Court's rulings as well.

In terms of the incontestable mark issue under 15
U.S.C. Section 1065, a registered trademark becomes
incontestable after the mark has been in continuous use for
five consecutive years subsequent to the date of registration
if certain conditions are met. To the extent that the right to
use the registered mark has become incontestable under section
1065, the registration shall be conclusive evidence of the
validity of the registrant's exclusive right to use the
registered mark in commerce. That's 15 U.S.C. Section 1115(b).

Section 1115(b), however, does contain nine defenses
to a trademark's incontestable status. When a party proves one
of these defenses, then the registrant's previously
incontestable registration is no longer conclusive evidence of
its right to use the registered mark. It becomes only
prima facie evidence of that right.

A challenger may rebut a registrant's prima facie
claim to a trademark by proving his use of the mark has
priority over the registrant's. In this case NRSRL contends
that it is entitled to summary judgment on Progressive's
trademark infringement, false designation of origin and unfair

competition claims because the defenses in Sections 1115 (b) (1)

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

35

and 1115(b) (5) bar these claims as a matter of law.

The Court finds that the 1115(b) (1) defense raises
disputes of material fact and therefore would preclude summary
Judgment under that argument. That's the fraud and the
procurement claim. NRSRL is, however, the Court finds,
entitled to claim the Section 1115(b) (5) defense.

Just very briefly, as I mentioned during oral argument
and the questions that I raised, I do think there is a genuine
issue of material fact as to intent that the plaintiffs have
raised sufficient facts to raise a genuine issue on the intent
issue under the 1115(b) (1) fraud in a procurement defense. And
so I'm not going to spend a lot of time on that, but I think
there is again sufficient evidence to preclude the Court from
granting summary judgment because of the intent to deceive
requirements under that section.

On the 1115(b) (5), the prior use defense the Court, as
I mentioned, does find this to be a valid defense as a matter
of law and entitles the defendants to summary judgment for
these reasons: A registered trademark loses its incontestable
status when the purportedly infringing mark was adopted without
knowledge of the registrant's prior use and has been
continuously used by such party from a date prior to the date
of constructive use of the mark established. To prove this
defense, the defendants must show, first, that it adopted the

use of the disputed mark without knowing about the registrant's

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

36

prior use. And 2, it has continuously used the mark froma
point in time prior to the mark's registration until the
present. That's the Casual Corner Associates case, a Ninth
Circuit case from 1974.

The Court finds that Progressive has failed to
identify a genuine disputed material fact that would preclude
NRSRL from availing itself of the prior use defense under 15
U.S.C. Section 1115(b) (5). A defendant claiming the prior use
defense must show it has common law rights to the mark that
predate the mark's registration. Establishing common law
rights to a trademark requires that party to show that it used
the mark in commerce. Courts have determined whether a mark
was used in commerce under a totality of the circumstances test
considering factors such as market penetration, advertisements,
participation in trade shows, et cetera.

In this case it is undisputed NRSRL adopted use of the
Nuovo Ricambi mark without knowing about the registrant's prior
use. As early as 1994, before NRSRL had a domestic
distributor, it did in fact attend trade shows in the
United States to promote its brand and services. It also sold
products to at least two United States customers, La Marzocco
and Armando Espresso.

Progressive does not and cannot contend that it used
the Nuovo Ricambi USA mark before becoming NRSRL's domestic

distributor, nor does it or can it dispute the adequacy of

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

37

NRSRL's initial use of the Nuovo Ricambi mark in commerce. In
fact, the Court finds that NRSRL has satisfied the first
element of this prior use defense.

The second element is this continuous use, and
Progressive has attempted to raise a genuine issue of material
fact as to the continuous use element. The Court does not find
as a matter of law that is sufficient. There is no genuine
dispute about whether NRSRL has continuously used its mark
within the United States from a time before the mark's
registration until present if you include the sales to
Progressive. And I'll get to that.

Continuous usage requires sufficiently public usage to
identify or distinguish the marked goods or services in an
appropriate segment of the public mind as those of the adopter
of the mark. Use of the mark must be bona fide and made in the
ordinary course of trade. It must be deliberate and
continuous, not sporadic, casual, or transitory. In Casual
Corner the Ninth Circuit found a gap in sales of one year was
enough to render a party's claimed use noncontinuous.

Progressive has argued that in its summary of NRSRL's
invoices there is reflected gaps in NRSRL's sales to the
United States, three gaps of a little over one year, one gap of
a little over three years, and an additional gap that
Mr. Campbell mentioned today during oral argument. But as

NRSRL identifies in the reply, Progressive's summary completely

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

38

excludes NRSRL's sales to Progressive from 1998 to 2016. And
the Ninth Circuit has previously found that courts consider a
foreign supplier's sales to its United States distributor in

the continuous use analysis.

The WATEC Co. case that we discussed clearly is
Similar, and in that case the Ninth Circuit found that the sale
by a foreign supplier to its United States distributor did
Satisfy the continuous use. The facts were similar in WATEC.
The court held that a person claiming senior rights ina
trademark must establish not only that he or she used the mark
before the mark was registered, but also that such use has
continued to the present. Watec Japan argued that it can
establish continuous use during the time between Watec
America's formation and Genwac's formation based on Watec
America and Liu's use because Watec America and Liu were using
the marks as Watec Japanese licensees during that time period.
While it may have been a license, it still involved sales from
a supplier to a distributor, and I think WATEC is instructive
on that legal point.

NRSRL also contends that it continuously sold parts
and accessories into the United States marked under the Nuovo
Ricambi brand since 1989. That's the same undisputed fact
number 7. Progressive does purport to dispute this statement,
but Progressive has failed to provide any evidentiary support

for the notion that there was any gap whatsoever in NRSRL's

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

39

sales to Progressive during the pendency of the 1998
distribution agreement. Therefore, there is no disputed fact
that is genuine and cannot be used. There's no disputed fact
that can be used to preclude summary judgment. The Court finds
on this issue that NRSRL's claim to the prior use defense under
Section 1115(b) (5) is meritorious.

While overcoming a trademark's incontestable status
does not in and of itself defeat the registrant's trademark
infringement claim, devoid of its incontestable status,
registration of a trademark is still prima facie evidence that
the registrant is the owner of the mark. But a nonregistrant,
in this case NRSRL, can rebut this presumption by showing that
the registrant had not established valid ownership rights in
the mark at the time of registration. The nonregistrant must
make this showing by a preponderance of the evidence.

The standard test of ownership in trademark law is
priority of use. In this sense, the test for trademark
ownership is synonymous with the first element with a prior use
defense to incontestability. To acquire ownership of a
trademark, the party claiming ownership must have been the
first to actually use the mark in the sale of goods or
services. As the Court has discussed, it is undisputed that
NRSRL was the first to use the Nuovo Ricambi mark. NRSRL's use
of the Nuovo Ricambi mark therefore clearly has priority over

Progressive's use of Nuovo Ricambi USA. Because NRSRL's use of

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

40

the Nuovo Ricambi mark is senior to Progressive's use of the
Nuovo Ricambi USA mark, Progressive cannot show it has an
ownership interest in NRSRL's mark. And absent a protectable
ownership interest, Progressive's trademark infringement claim
fails as a matter of law.

For those reasons, the Court grants NRSRL's motion for
summary judgment on Progressive's first cause of action for
federal trademark infringement. On the second cause of action
for a trademark infringement, false designation of origin and
unfair competition, and on the third caution of action for
common law trademark infringement unfair competition claim.
With summary judgment being granted on those claims, the
Business and Professions Code Section 17200, the unfair
competition, the state law claim fails as a matter of law since
it is derivative and dependent on those other claims. So the
Court does grant summary judgment in its entirety on all the
claims in the complaint brought by Progressive against NRSRL.

The complaint also alleges trademark infringement
false designation of origin and unfair competition claims
against La Marzocco and Sproparts. La Marzocco and Sproparts,
as they argue, are entitled to summary judgment on each of
these claims as well because -- and the Court has found that
NRSRL's rights to the Nuovo Ricambi mark are senior to
Progressive's,.

I'm not going to and do not have to reach the

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

4l

equitable defenses arguments, laches, acquiescence, and unclean
hands given the Court's findings that the prior use entitles

La Marzocco and Sproparts to summary judgment. So therefore,
with respect to those two defendants on their summary judgment
motions, those are granted, and the complaint is dismissed
against them as well.

That leaves the motion for summary judgment by NRSRL
on its cancellation of the mark claim. There are again two
bases for this motion claiming that, first of all, because
Progressive fraudulently procured its registration that NRSRL
would be entitled to a cancellation of the trademark, I have
already found there are genuine issues and genuine disputes of
material fact that would preclude granting summary judgment on
that grounds, but because of the Court's findings on prior
continuous use because prior continuous use would entitle NRSRL
to summary judgment on the cancellation of trademark claim, for
all those reasons the Court does grant the motion for summary
judgment on the cancellation of a trademark claim brought in
the counterclaim.

That is the Court's rulings. If anyone wants again
a -- we'll prepare a minute order that will reflect the Court's
rulings. The transcript also obviously will stand as a basis
for the Court's rulings. If there is any need for a written
order, my suggestion is you can submit one, put it on the

docket, and attach the transcript which is probably the easiest

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC — (916) 426-7640

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

42

way to do that.

Okay. I think there's a pretrial conference since the
counterclaim still is active. Mr. Peterson, your clients are
out, I think.

MR. PETERSON: Right.

THE COURT: When is the pretrial, Mr. Vine?

THE CLERK: October 4th, your Honor.

THE COURT: Okay. So October 4th is the pretrial.
We'll see all of you then. Thank you.

MR. GRANT: Thank you, your Honor.

(The proceedings adjourned 2:56 p.m.)

--000--
I certify that the foregoing is a true and correct copy of the
transcript originally filed with the clerk of court on 9/5/19,
Docket No. 44, correcting the transcript at page 41, line 15,
changing the word "wouldn't" to "would."

/s/ Kacy Parker Barajas

 

KACY PARKER BARAJAS
CSR No. 10915, RMR, CRR, CRC

 

KACY PARKER BARAJAS
OFFICIAL COURT REPORTER, USDC - (916) 426-7640

 
